 THERMADOR DIV. OF NORRIS INDUSTRIES479ThermadorDivisionof NorrisIndustriesandEdith M.HauptStove, Furnace&Allied Appliance Workers Local 54,AFL-CIO (Thermador Division of Norris IndustriesandEdithM. Haupt.Cases 21-CA-9542 and 21-CB-3772May 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon charges duly filed, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 21, issued a consolidated complaintand notice of hearing, dated December 18, 1970,againstThermador Division of Norris Industries(Thermador) and Stove, Furnace & Allied ApplianceWorkers Local 54, AFL-CIO (Stove Workers). Thecomplaint alleged that the Respondents had engaged inand were engaging in certain unfair labor practiceswithin themeaning of Section 8(a)(1), 8(a)(3),8(b)(1)(A), and 8(b)(2) of the National Labor RelationsAct, as amended. Copies of the charges, order con-solidating cases, complaint, and notice of hearing wereduly served on the parties. On December 29 and 30,1970, Respondents Thermador and Stove Workers, re-spectively, filed their answers to the complaint denyingcommission of unfair labor practices and requestingthat the complaint be dismissed.Thereafter, the parties entered into a stipulation offacts and jointly moved to transfer this proceeding di-rectly to the Board for findings of fact, conclusions oflaw, and order. The motion states that the parties havewaived their rights to a hearing before a Trial Exam-iner, oral argument, the making of findings of fact andconclusions of law by a Trial Examiner, and the issu-ance of a Trial Examiner's Decision. The parties alsoagreed that the charges, complaint and notice of hear-ing, order consolidating cases, consolidated amendedcomplaint and amended notice of hearing, the answers,and the stipulation of facts, including exhibits, consti-tute the entire record in this proceeding.On February 16, 1971, the Board issued its ordergranting motion, approving stipulation, and transfer-ring the proceeding to the Board. Thereafter, the Gen-eral Counsel and the Stove Workers filed briefs in sup-port of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, 4s amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.190 NLRB No. 88The Board has considered the stipulation of facts,exhibits, briefs, and the entire record in this proceeding,and hereby makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThermador is a corporation engaged in manufactur-ing kitchen appliances, with a place of business in LosAngeles, California. During the normal course of itsbusiness in 1969 Thermador sold goods valued in ex-cess of $50,000 directly to customers located outsidethe State of California and purchased and receivedgoods and services valued in excess of $50,000 directlyfrom suppliers located outside the State of California.The parties have stipulated, and we find, that Ther-mador is, and at all material times has been, an em-ployer engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(6) and (7)of the Act, and we find that it will effectuate the pur-poses of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDStove, Furnace & Allied Appliance Workers Local54, AFL-CIO, is alabor organization within the mean-ing of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThermador recognizes the Stove Workers as the ex-clusive collective-bargaining representative of all itsemployees within that Union's jurisdiction with certainspecified exceptions not relevant here. The current con-tract, which was in effect at all material times, containsa union-security clause requiring that all unit em-ployees become and remain members in good standingof the Union.Article V of the Stove Workers bylaws, "Revenue,"paragraph 3, provides in part that "Member must at-tend (2) two out of (3) three meetings in each quarteror be assess ($5) five dollars. [sic]"In February 1970 Edith Haupt, the Charging Party,a union member employed by Thermador as an assem-bler, having missed one meeting during the quarter,asked Union President Joseph Asturi for permission tomiss the union meeting that month. Asturi refused andtold Haupt that if she missed the meeting she would befined and that if she did not pay the fine she would bedischarged. The parties have stipulated that Asturi wasan agent of the Union at all material times. Later,Haupt reported this conversation to Assembly Super-visor Robert Prestwood, an admitted agent of the Em-ployer, who advised her that if she failed to pay a unionfine the Employer would have to discharge her if theUnion requested it. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDHaupt did not attend the February 1970 union meet-ing; consequently she was fined $5. Haupt did not paythe fine, and the Union refused to accept her dues forMarch. On March 5, pursuant to the union-securityagreement, the Employer was advised (by a letter datedMarch 4) that Haupt was " ... not a member in goodstanding with Local 54, and refused to become so."Haupt was laid off March 6 in the course of an eco-nomic layoff. On April 10 the Union sent the Employera letter, received on April 13, advising that Haupt hadbeen suspended March 19 for not paying the fine, thatHaupt had not replied within 7 days of the suspensionas she had been requested to, that after 10 days Haupthad told Asturi she would not pay the assessment, andthat "therefore,the suspension stands."The partiesstipulated that as a result of the Union's notificationletters, and pursuant to the union-security clause of thecontract, the Employer, on and after April 14, 1970,refused to recall Haupt.The General Counsel contends that the fine Hauptrefused to pay is neither "periodic dues" nor "intitia-tion fees" as those terms are used in the Act and thatthe Union violated 8(b)(1)(A) and (2), and the Em-ployer 8(a)(1) and (3), by respectively causing the Em-ployer to refuse to recall Haupt and refusing to recallher on and after April 14, 1970, because of her suspen-sion for not paying the fine.The Union contends initially that there is no factualsupport for the stipulation that Haupt was refused re-call because of her suspension and its communicationto the Employer. We find no merit to this contention.In addition to the Union's stipulation to this fact,which requires no other support, it was also stipulatedthat agents of both the Union and the Employerwarned Haupt of this result if she did not pay the fine,that the contract requires employees to be members ofthe Union in good standing, and that the Union's let-ters of March 4 and April 10 were pursuant to theunion-security clause of the contract. Even had theUnion not stipulated that the failure to recall Hauptwas the result of its communication to the Employer,its other stipulations would compel such a finding.We find, as the parties stipulated, that the Employerrefused to recall Haupt on and after April 14, 1970, atthe instigation of the Union because her membership inthe Union had been suspended as the result of herrefusal to pay the fine.The Union's brief equates this case withBoise Cas-cade Corporation,165 NLRB 971, where the Boardheld that a union with a union-security clause in itscontract did not violate 8(b)(1)(A) by paying ("refund-ing") $2 to members who attended meetings andthreatening to cause the discharge of an employee whohad not paid his dues. There the Board rejected thetheory that, because the union's bylaws spoke in termsof refunding a portion of the dues, the refund wasconverted into a penalty upon those who did not attendmeetings.No meaningful distinction was found be-tween the use of dues to finance a cash reward forattending a meeting and their use for door prizes, re-freshments, or entertainment, at a meeting. The Boardthus held that the "dues" actually were dues and nota disguised fine. The Union contends that it should notbe penalized because of its less artful use of words andprocedure where the objectives and net results are thesame;i.e., the assessment here is the functional equiva-lent of a refund.The Union argues that "its attempt to augment itsincome"is not a fine,as a fine is a punishment for someinfraction, while it was substituting a monetary pay-ment for a member's obligation to attend meetings. Inthe same vein, the Union asserts that its action may beviewed as reimbursing members who attend meetingsfor their expenses by reducing their monetary obliga-tions to the Union to the extent that it collects fines.(The corollary to the theory rejected inBoise Cas-cade.)The fallacy in this line of argument lies in Re-spondent Union's implicit admission that there is somecategory which would include monetary payments foran infraction and which may properly be denominateda "fine"; but the imposition of a monetary paymentcould always be described as the substitution of moneyfor a duty and thus no distinction could ever be madeon this basis. The Union, in broader implication, ap-pears to be suggesting that any obligation or duty is anoption, that in such circumstances a party has a "right"to choose from among competing alternatives. We donot agree. Aside from this, were we to accept the Un-ion's formulation and dismiss the complaint on thebasis ofBoise Cascade,we would be in the anomalousposition of holding simultaneously that a refund is nota fine, but a fine is a refund.'The real issue, however, is not whether or not theassessment levied by the Union is a fine, but whetheror not it may reasonably be described as either "peri-odic dues" or an "inititation fee." The Act providesthat an employer may not justify discriminationagainstan employee for nonmembership in a union when it hasreasonable grounds to believe that membership wasterminated for some reason other than failure to tenderuniform periodic dues or initiation fees and that a un-ion may not cause such discrimination.Haupt's periodic dues were refused when she ten-dered them. The Respondents do not contend that theassessment levied against Haupt was an intitiation fee.'Chairman Miller is of the view thatBoise Cascadewas wrongly decided,and therefore disassociates himself from the above portion of this opinionwhich is devoted to distinguishing this case fromBoiseMember Jenkinsadheres to his position as expressed in the dissent inBoise Cascade,but alsoagrees with Member Fanning that, for the reasons setforth,the RespondentUnion's argument based onBoise Cascadeis not tenable THERMADOR DIV. OF NORRIS INDUSTRIES481Since the Respondents have stipulated that Hauptwas denied recall as a result of the Union's notificationto the Employer that her membership was suspendedbecause she refused to pay the assessment for not at-tending the union meeting,and since we have foundthat the assessment was neither uniform periodic duesnor initiation fees, we find that the Employer's refusalto recall her on and afterApril 14, 1970,violated Sec-tion 8(a)(3) and(1), and that by causing the Employerto refuse to recall her in violation of Section 8(a)(3) theUnion violated Section 8(b)(2) and(1)(A).IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sectionIII, above,occurring in connection with the operationsdescribed in section I, above, have a close,intimate, andsubstantial relationship to trade,traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices we shall order that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The Respondent Employer, having illegally dis-criminated against Haupt,shall be ordered to offer herimmediate reinstatement to her former or substantiallyequivalent position without prejudice to her seniorityand other rights and privileges.Respondents,jointlyand severally,shall be ordered to make Haupt wholefor any loss of earnings suffered by reasons of theirunfair labor practices against her. Backpay shall becomputed in accordance with the formula set forth inIsis Plumbing&Heating Co.,138 NLRB 716, andF.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAW1.The Employer is engaged in commerce or in anindustry affecting commerce within the meaning ofSection 2(6) and(7) of the Act.2. Stove, Furnace&Allied ApplianceWorkers Local54, AFL-CIO, isa labor organization within the mean-ing of Section2(5) of the Act.3.By refusing to recall Haupt because her member-ship in the Union had been suspended for a reasonother than nonpayment of dues or initiation fees, theEmployer violated Section 8(a)(1) and(3) of the Act.4. By causing the Employer to refuse to recall Hauptin violation of Section 8(a)(3) of theAct, the Unionviolated Section 8(b)(1)(A) and(2) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct,as amended,the National Labor Boardhereby orders that:A. Respondent Stove, Furnace & Allied ApplianceWorkers Local 54,AFL-CIO,its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a) Causing or attempting to cause the Employer todiscriminate against Edith M. Haupt,or any other em-ployee, in violation of Section 8(a)(3) of the Act.(b) In any other manner coercing or restraining em-ployees in the exercise of their rights under Section 7of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Jointly and severally with the Employer, makeEdith M.Haupt whole for any loss of earnings she mayhave suffered as a result of the unfair labor practicesagainst her in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Notify the Employer in writing,with copies toHaupt,that it has no objection to the recall of Edith M.Haupt.(c) Post at its business offices and meeting hall copiesof the attached notice marked"Appendix A."Z Copiesof said notice,on forms provided by the Regional Di-rector for Region 21, after being duly signed by theUnion's representative, shall be posted by RespondentUnion immediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices tomembers are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced,or covered by any othermaterial.(d)Mail to the Regional Director for Region 21copies of the aforementioned notice for posting by theEmployer in places where notices to employees arecustomarily posted.Copies of said notices,to be fur-nished by the Regional Director for Region 21, shall,after being duly signed by Respondent Union's officialrepresentative,be forthwith returned to the RegionalDirector.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shallbe changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD " 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for Region 21, inwhatwriting,within 20 days from the date of this Order,with.whatsteps the Respondent has takento comply here-with.B. RespondentThermadorDivision of Norris Indus-tries,Los Angeles, California,itsofficers agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against Edith M. Haupt, or anyother employee,because of nonmembership in a labororganization when it has reasonable grounds for believ-ing membership was suspended for some reason otherthan failure to tender periodic dues or initiation fees.(b) In any other manner interfering with, coercing,or restraining employees in the exercise of their rightsunder Section7 of the Act.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a)Offer EdithM. Haupt immediate and full rein-statementto her formerpositionor, if thatposition nolonger exists, to a substantially equivalent position,without prejudiceto herseniority and other rights andprivileges and jointly and severally with the Respond-ent Unionmake her whole for any loss of earnings shemay have suffered by reason of the unlawful discrimi-nation against her in the mannerset forth inthe sectionof this Decision entitled"The Remedy."(b) Notify immediately the above-named individual,if presentlyserving inthe Armed Forces of the UnitedStates, of the right to full reinstatement, upon applica-tion after dischargefrom the ArmedForces, in accord-ance with the SelectiveService Actand theUniversalMilitary Trainingand Service Act.(c) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records,socialsecurity paymentrecords, time-cards, personnelrecordsand reports,and all otherrecords necessary to analyze the amountof backpaydue under the termsof this Order.(d) Post at its premisesat LosAngeles,California,copiesof the attachednotice marked"Appendix B."3Copiesof said notice,on formsprovided by the Re-gionalDirectorfor Region 21, after being duly signedby itsrepresentative,shall be postedby RespondentEmployer immediately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter, inconspicuous places, including all places where noticesto employeesare customarilyposted.Reasonable stepsshall be takenby RespondentEmployer to insure thatsaid notices are not altered,defaced, or covered by anyother material.(e)Notify theRegional Director for Region 21, inwriting,within 20 days from thedateof this Order,'See fn2 suprasteps the Respondent has taken to comply here-APPENDIX ANOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Ther-mador Division of Norris Industries to discrimi-nate against Edith M. Haupt,or any other em-ployee,inviolation of Section 8(a)(3) of theNational Labor Relations Act, as amended, be-cause of her nonmembership in the Union whensuch membership has been suspended for somereason other than her failure to offer payment ofuniform periodic dues or initiation fees.WE WILL NOT in any other manner coerce orrestrain employees in the exercise of their rightsunder Section7 of the Act.WE WILL,jointly and severally with ThermadorDivision of Norris Industries, repay Edith M.Haupt any loss of earnings she may have sufferedbecause the Employer refused to recall Hauptafter her layoff as a result of our notifying theEmployer that her membership had been sus-pended for not paying an assessment.WE WILL notify ThermadorDivisionof NorrisIndustries, in writing,that we do not object to therecall of Edith M. Haupt and provide Haupt withcopies.STOVE, FURNACE&ALLIEDAPPLIANCEWORKERSLOCAL54,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This isan official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 600,Eastern Columbia Building, 849South Broadway, Los Angeles,California 90014, Tele-phone 213-688-5200. THERMADOR DIV OF NORRIS INDUSTRIES483APPENDIX Bjob no longer exists,to a substantially equivalentNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscriminate against Edith M.Haupt,or any other employee,because of non-membership in a union when we have reasonablegrounds for believing that her membership wassuspended for some reason other than her failureto offer to pay uniform periodic dues or initiationfees.WE WILL NOTin any other manner interferewith, restrain,or coerce employees in the exerciseof their rights under Section 7 of the NationalLabor RelationsAct, asamended.WE WILL,jointly and severally with Stove, Fur-nace&Allied Appliance WorkersLocal 54, AFL-CIO, repayEdith M. Haupt any loss of earningsshe may have suffered because we refused to recallher as a result of being notified by the Union thather membership had been suspended for not pay-ing an assessment.WE WILLoffer Edith M. Haupt immediate andfull reinstatement her former position or, if thisposition,without prejudice to her seniority orother rights and privileges.THERMADOR DIVISIONOFNORRIS INDUSTRIES(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual,if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces,in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 600,Eastern Columbia Building, 849South Broadway,Los Angeles,California 90014, Tele-phone-213-688-5200.